 Case 5:20-cv-00200-SVW-SP Document 27 Filed 04/16/21 Page 1 of 3 Page ID #:3337

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA                                        JS-6
                                      CIVIL MINUTES - GENERAL
                                                                                           4/16/2021
 Case No.      5:20-cv-01946-SVW-SP/5:20-cv-00200-SVW-SP                       Date
 Title
               Crew, Inc. v. Leslie Walker et al./ Leslie Walker v. Crew, Inc. et al




 Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                    Paul M. Cruz                                                 N/A
                    Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          N/A                                                        N/A
 Proceedings:             IN CHAMBERS ORDER DISMISSING CASE

       Having reviewed Plaintiff’s response to the Court’s order to show cause, Dkt. 26, the Court
hereby orders as follows:

         (1) Because there are no longer competing claims to the stake, this interpleader action is
             dismissed.

         (2) The related action brought by Defendant Walker (5:20-cv-00200-SVW-SP) is also dismissed.

         (3) Under these circumstances, after reviewing the positions of Plaintiff and Defendant Walker,
             and considering the applicable factors, the Court does not exercise its discretion to award
             attorney’s fees and costs under 29 U.S.C. § 1132(g). Courts must consider the following
             factors in addressing ERISA fee requests: “(1) the degree of the opposing parties’ culpability
             or bad faith; (2) the ability of the opposing parties to satisfy an award of fees; (3) whether an
             award of fees against the opposing parties would deter others from acting under similar
             circumstances; (4) whether the parties requesting fees sought to benefit all participants and
             beneficiaries of an ERISA plan or to resolve a significant legal question regarding ERISA;
             and (5) the relative merits of the parties’ positions.” Simonia v. Glendale Nissan/Infiniti
             Disability Plan, 608 F.3d 1118, 1121 (9th Cir. 2010) (quoting Hummell v. S.E. Rykoff & Co.,




                                                                                                       :
                                                              Initials of Preparer
                                                                                       PMC

                                            CIVIL MINUTES - GENERAL                                        Page 1 of 3
    Case 5:20-cv-00200-SVW-SP Document 27 Filed 04/16/21 Page 2 of 3 Page ID #:3338

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
                                                                                             4/16/2021
    Case No.     5:20-cv-01946-SVW-SP/5:20-cv-00200-SVW-SP                           Date
    Title
                 Crew, Inc. v. Leslie Walker et al./ Leslie Walker v. Crew, Inc. et al



               634 F.2d 446, 453 (9th Cir. 1980)).1

               These factors do not favor a fee award. First, Defendant Walker’s argument that Plaintiff
               engaged in culpable or bad faith conduct is unpersuasive. In fact, this factor strongly weighs
               against a fee award. As set forth in its response, Plaintiff was presented with a difficult legal
               question under California community property law, and it identified the named beneficiaries,
               the Pocorenas, as having a strong argument to the stake. While the Pocorenas twice
               suggested that they would waive their claims, those statements were made while they were
               unrepresented, and after expressing considerable confusion about the nature of these
               proceedings and their potential liabilities. Those waivers were ultimately recanted. Under
               the circumstances, Plaintiff acted responsibly in ensuring the Pocorenas were apprised of
               their rights and that, despite legal uncertainty on this point, any waiver could be enforced.

               The remaining factors either favor Plaintiff or are neutral. Fiduciaries facing genuinely
               unresolved legal questions should not be deterred from pursuing interpleader actions by the
               risk of fee liability. That would incentivize fiduciaries to award a legitimately contested
               benefit to a represented claimant to avoid the risk of fee liability in an interpleader action and
               consequently ignore the rights of unrepresented parties. Additionally, while the Pocorenas
               withdrew their claims, and this Court has not independently assessed the relative merits of
               the parties’ positions, there appear to be strong arguments on both sides. The legal issue
               itself was limited to the parties at issue here and a decision would not benefit other parties.
               While Plaintiff likely has some ability to pay, this factor is outweighed by the others.
               Consequently, the Hummell factors weigh against a fee award in these circumstances.

               The Court is mindful of Ninth Circuit case law stating that “a prevailing ERISA beneficiary
               ‘should ordinarily recover an attorney’s fee unless special circumstances would render such
               an award unjust.’” Herman v. LifeMap Assurance Co., 810 F. App’x 574 (9th Cir. 2020)
               (quoting Smith v. CMTA-IAM Pension Tr., 746 F.2d 587, 589 (9th Cir. 1984)). However,
               the Court concludes here that special circumstances would render a fee award unjust.

1
  The Court assumes that Defendant Walker achieved “some degree of success on the merits.” Hardt v. Reliance Standard
Life Ins. Co., 560 U.S. 242, 255 (2010) (quoting Ruckelshaus v. Sierra Club, 463 U.S. 680, 694 (1983)).




                                                                                                         :
                                                                  Initials of Preparer
                                                                                            PMC

                                              CIVIL MINUTES - GENERAL                                        Page 2 of 3
Case 5:20-cv-00200-SVW-SP Document 27 Filed 04/16/21 Page 3 of 3 Page ID #:3339

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                       4/16/2021
Case No.      5:20-cv-01946-SVW-SP/5:20-cv-00200-SVW-SP                       Date
Title
              Crew, Inc. v. Leslie Walker et al./ Leslie Walker v. Crew, Inc. et al



           Because the Pocorenas withdrew their claims, Defendant Walker’s recovery was not directly
           connected to the efforts of her counsel. Moreover, her counsel’s conduct prolonged the
           investigation and litigation. As Plaintiff describes, Defendant Walker’s counsel refused to
           provide documents to assist with Plaintiff’s investigation and refused to seek confirmation of
           her marital status in the divorce proceeding, which would have made Plaintiff’s resolution of
           the legal issues considerably easier. Finally, Plaintiff provided Defendant Walker with a
           Rule 68 offer for the entire 401(k), and Defendant Walker’s counsel not only refused but
           proceeded to file a lengthy trial brief weeks after the Pocorenas formally withdrew their
           claim and the stake was no longer contested. Accordingly, the Court concludes that this
           course of events constitutes special circumstances rendering a fee award unjust.

        (4) Plaintiff is directed to distribute the funds to Defendant Walker directly in accordance with
            the anti-alienation provisions in the governing plan and applicable law.




                                                                                                   :
                                                            Initials of Preparer
                                                                                      PMC

                                          CIVIL MINUTES - GENERAL                                      Page 3 of 3
